Title: To George Washington from Leonard Henley, Jr., 27 July 1789
From: Henley, Leonard Jr.
To: Washington, George



Sir,
James City County, Virginia 27th July 1789.

Amidst the multiplicity of publick & important business that surround Your Excellency on all Sides, I am extreemly unwilling to beg the favour of your attention to the situation of a private individual, with whom you have no personal acquaintance; but the approaching distresses of a Family part of whom, I flatter myself, are in some measure dear to you, induces me though attended with much pain to solicit a favour at your hands. Not because I distrust in the smallest your Excellencys benevolence, but because I feel myself imprest with the Strongest Sence, from a variety of causes of the impropiety of the action. After having Married Mrs Aylett & concieving that Mr Ayletts Debts were not so very Considerable as I have since found them to be, I engaged with chearfullness & Alacrity in the business of discharging them, and after having applied almost the whole of the profits of my labours for a good many years past to that purpose, I yet find that there are Claims against his estate to the amount of something over three hundred pounds, which I am Obliged to pay; this, from the extreem scarcity of Cash in circulation in the lower parts of this State, & the excessive low prices of Negroes & Other property among us, not Selling for one half of what has been suppos’d until lately to be their value, will take the greater part of the little we have left to discharge these Debts: in this situation of things, & under these circumstances, I am with extreem anxiety constrain’d to solicit the favour of the loan of about that sum at your hands for that particular purpose; if it is attended with no inconvenience, or disadvantage to your Excellencys interest. If this application shou’d not be disapproved of, I am possessed in Fee Simple, of three hundred & Seventy odd acres of pretty good Land within seven or eight Miles of Williamsburg which I will Mortgage to your Excellency, together with as many Negroes as may be thought sufficient security for the payment of the Debt. I conceive

and hope, with some small degree of confidence, that, with due application to business; with industry, frugality & oeconomy, together with what Debts are due to me, I shall in the course of a Short time be able to refund this money. With Mrs Henleys best love & affections to her Sister & your Excellency, I am with all due respect Your Excellencys Most Obedient humble Sevt

Leond Henley Junr

